Citation Nr: 1526657	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  07-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an upper respiratory disability, to include a sinus disability, deviated septum and sleep apnea.  


REPRESENTATION

Appellant represented by:	Danielle K. Rinnier, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1980 to January 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 1997 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2008 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

This case has a long procedural history which has been summarized in previous Board decisions and remands.  Most recently, however, in October 2012, the Board denied the benefits on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted a Joint Motion for Remand (Joint Motion).  In the January 2015 Order, the Court vacated the Board's October 2012 decision and remanded the case to the Board for compliance with instructions provided in the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has experienced symptoms of sinus problems, nasal congestion, and interference with breathing through his nose since active service.  

Post-service VA treatment records from March 1981 indicate that the Veteran may have suffered an injury to his right sinus in a motor vehicle accident that occurred during active service.  Specifically, the treatment records show that he complained of pain and swelling over the left maxillary area over the previous several weeks, and he expressed concern that this might be the result of a piece of glass that may have been left from an automobile accident that occurred in November 1980.  An X-ray study did not reveal any evidence of fracture but did reveal clouding in the "right" maxillary sinus.  The diagnosis was sinusitis.

In 2003, the Board remanded this case for a VA examination, requesting that the examiner identify any respiratory disorder, including a sinus disorder, state whether any such disability is related to active service, and provide a thorough rationale for any opinion expressed.  

Since the Board's 2003 remand, the Veteran has been afforded numerous VA examinations, as noted in the Joint Motion granted by the Court in January 2015.  However, none have fully complied with the Board's 2003 remand directives.  

The Veteran has been variously diagnosed with allergic/vasarotic rhinitis, a deviated nasal septum, sleep apnea, and sinusitis.  However, no VA examiner has addressed whether each of these disabilities are related to active service, or whether any disability is caused by the Veteran's deviated septum.  Therefore, a remand is necessary to obtain a VA examination to address these questions.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA examination and opinion from an appropriate specialist addressing the causation or etiology of any current upper respiratory disability, to include any sinus disorder, rhinitis, deviated septum, and sleep apnea.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any current upper respiratory disabilities.  The examiner should specifically address whether any of the following disorders are present: allergic/vasarotic rhinitis, deviated nasal septum, sinusitis, sleep apnea.  

b.  Next, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current upper respiratory disabilities, to include any sinus disorders and deviated septum, were incurred during or caused by active service?  The examiner should specifically address the March 1981 VA treatment records documenting a diagnosis of sinusitis in rendering his or her opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If the examiner concludes that the Veteran's deviated septum was incurred during or caused by active service, the examiner should identify any disabilities caused by the deviated septum, to include rhinitis and sleep apnea. 

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed respiratory disabilities.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




